Citation Nr: 0524856	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the retroactive termination of Department of Veterans 
Affairs (VA) improved death pension benefits effective August 
1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1945 to August 
1953.  The veteran died in December 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the VA Republic of the 
Philippines Regional Office (RO) which terminated the 
appellant's improved death pension benefits effective 
August 1, 2003.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 is referred 
to the Agency of Original Jurisdiction (AOJ) for appropriate 
action.  


FINDINGS OF FACT

1.  The appellant's improved death pension benefits were 
terminated retroactively on August 1, 2003.

2.  The maximum annual rate of improved death pension for a 
surviving spouse entitled to aid and attendance benefits with 
no dependents was $10,387, effective December 1, 2002.

3.  The appellant's countable income exceeded the maximum 
annual rate from August 1, 2003.





CONCLUSION OF LAW

The appellant's improved death pension benefits were properly 
terminated, effective August 1, 2003.  38 U.S.C.A. § 1503 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

In this case, all of the financial information is of record.  
There is no development to be completed.  The income exceeds 
the statutory limitation.  There is nothing to add to the 
claims file or to develop.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In this case, the appellant had been awarded VA improved 
death pension benefits to include aid and attendance 
benefits.  

In an August 2003 determination letter, the appellant was 
advised that her benefits were retroactively terminated 
effective August 1, 2003 because her income was above the 
statutory limitation.  See 38 U.S.C.A. § 5112(a); 38 C.F.R. 
§ 3.500(a).  Her income was calculated to be $11,064 based on 
income from the Social Security Administration (SSA) and from 
the Survivors Benefit Plan (SBP).  The appellant was 
receiving $519.00 monthly from SSA and $408.00 monthly from 
SBP.  To calculate the 12-month annual amount, each sum is 
multiplied times 12.  Thus, the appellant was receiving 
$6,228 from SSA annually and $4,896 from  SBP annually.  
Although the appellant indicated that she received different 
sums, the record includes verification of the aforementioned 
amounts.  There is a computer printout from SSA dated in 
October 2003 which verified the $519 sum as of December 2002.  
August 2003 documentation confirms the SBP sum from that 
source.  

The appellant argues that the tax withheld from the SSA and 
SBP payments should not be considered part of her income.  

The eligibility of a surviving spouse for improved death 
pension depends on countable income.  Pertinent regulations 
provide that improved pension benefits shall be terminated if 
countable annual income exceeds applicable income 
limitations.  

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  

Income from SSA is not excluded under 38 C.F.R. § 3.272.  
Income from SBP is only excluded if the veteran died prior to 
November 1953.  That is not the case here.  There is no 
provision to exclude the tax being withheld under either 
program.  

The rate at which the surviving spouse may be paid pension is 
reduced by the amount of the countable annual income.  38 
C.F.R. § 3.23.

The maximum annual rate of improved death pension for a 
surviving spouse entitled to aid and attendance benefits with 
no dependents was $10,387, effective December 1, 2002.  The 
appellant's annual 12-month income as of August 1, 2003 was 
$11,124.  Thus, her income exceeded the statutory limit.  As 
such, her improved death pension benefits were properly 
terminated.  






ORDER

The retroactive termination of VA improved death pension 
benefits effective August 1, 2003, was proper.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


